 

Exhibit 10.3

 

Amendment to Business Cooperation Agreement and Valuation Adjustment Mechanism

and Indemnification Agreement

 

This Amendment to Business Cooperation Agreement and Valuation Adjustment
Mechanism and Indemnification Agreement (hereinafter, this “Amendment”) is made
and entered into on October 16, 2018 in Changsha by and among:

 

(1)The Company: Sichuan Jinkailong Automobile Leasing Co., Ltd.

 

Unified social credit code: 91510115MA62NLDU04

 

Place of business: Floor 2, Building 1, No. 2 Liudao Street, Jinma Town,
Wenjiang District, Chengdu City

 

(2)Party A: Hunan Ruixi Financial Leasing Co., Ltd.

 

Unified social credit code: 91430100MA4PDEM573

 

Place of business: Room 910, Building 1, Huitong Building, No. 168 Hehua Road,
Hehuayuan Street, Furong District, Changsha City, Hunan Province

 

(3)Party B: Xiaoliang Chen

 

Identity card number: 330727198705232217

 

Domicile: No. 135, Xichan Village, Renchuan Town, Pan’an County, Zhejiang
Province

 

(4)Party C: Xi Yang

 

Identity card number: 522426198609164722

 

Domicile: No. 31, Group 13, Fangbei Village, Nanquan Town, Shifang City, Sichuan
Province

 

(5)Party D: Yiqiang He

 

Identity card number: 510682198606094755

 

Domicile: No. 31, Group 13, Fangbei Village, Nanquan Town, Shifang City, Sichuan
Province

 

(6)Party E: Xiaohui Luo

 

Identity card number: 510902198602214670

 

Domicile: No. 2, Group 4, Qilidian Village, Baoshi Town, Anju District, Suining
City, Sichuan Province

 



   

 

 

Whereas,

 

The Parties entered into a Business Cooperation Agreement and Valuation
Adjustment Mechanism and Indemnification Agreement (the “Original Agreement”) on
August 26, 2018.

 

Now, therefore, the Parties agree to amend the Original Agreement to the
following terms and conditions after negotiation and by mutual agreement:

 

Article 7.1 of the Original Agreement, “The Original Shareholders shall be
responsible for the business operation and staffing of the Company and Party A
within the boundary of Hunan Province. The Original Shareholders warrant that,
within 9 months after Party A has offered cooperation regarding the automobile
purchase and sale transactions for the first time (the “performance review
period”), the Company shall achieve the following performance indices that meet
the requirements of Party A”, shall be amended to read as follows:

 

“The Original Shareholders shall be responsible for the business operation and
staffing of the Company and Party A within the boundary of Hunan Province. The
Original Shareholders warrant that, within 9 months after October 16, 2018 (the
“performance review period”), the Company shall achieve the following
performance indices that meet the requirements of Party A.”

 

Other provisions of the Original Agreement shall remain unchanged. This
Amendment shall be an integral part of the Original Agreement and shall have the
same force and effect as the Original Agreement. In the case of any conflict
between the Original Agreement and this Amendment, this Amendment shall prevail.

 

[No text below]

 

   

 

 

IN WITNESS WHEREOF, the Parties to the Amendment to Business Cooperation
Agreement and Valuation Adjustment Mechanism and Indemnification Agreement have
caused this Amendment to be executed on the date first written above.

 

The Company: Sichuan Jinkailong Automobile Leasing Co., Ltd. (seal)

 

Legal representative: /s/ Xiaoliang Chen

 

 

 

Party A: Hunan Ruixi Financial Leasing Co., Ltd (seal)

 

Legal representative: /s/ Xianglong Li

 

 

 

Party B: Xiaoliang Chen

 

Signature: /s/ Xiaoliang Chen

 

 

 

Party C: Xi Yang

 

Signature: /s/ Xi Yang

 

 

 

Party D: Yiqiang He

 

Signature: /s/ Yiqiang He

 

 

 

Party E: Xiaohui Luo

 

Signature: /s/ Xiaohui Luo

 

   



 

